DEPARTMENT OF MENTAL HEALTH — BENEFICIARY Under 43A O.S. 1 [43A-1] (1971) et seq the Director of Mental Health with the approval of the Mental Health Board could sign an assignment for the Department of Mental Health and the State of Oklahoma as beneficiary pursuant to such bequest.  The Attorney General's office is in receipt of your opinion request wherein you ask, in effect, the following question: Who is the proper official to sign assignment for the Department of Mental Health and the State of Oklahoma pursuant to the hospital becoming a beneficiary of certain property in an estate matter? The particular statutes concerning mental institutions within the State of Oklahoma and particular Central State Griffin Memorial Hospital with respect to the determination of acquired property are contained in 43A O.S. 34 [43A-34] (1971). Section 43A O.S. 34 [43A-34] states: "The Mental Health Board shall accept, hold in trust and authorize the use of any grant or devise of land, or any donation or bequest of money, or other personal property made to the department, or to any institution therein, so long as the terms of the grant, donation, bequest, gift, or will are carried out. The Mental Health Board may invest and re-invest any funds and may lease or sell any real or personal property and invest the proceeds, for the benefit of the department or any institution therein unless prevented by the terms of the grant, donation, bequest, gift or will.  "The Mental Health Board must annually account to the state auditor for all moneys or property received or expended by virtue of this section which account shall state the source of the moneys or property received with the actual date of its receipt, the particular use or place for which it was expended, the balance on hand showing the place of deposit of the unexpended balance." The Department of Mental Health is created under 43A O.S. 11 [43A-11] (1971) et seq. Section 14 thereunder sets forth the powers and duties of the Director of Mental Health. Section 14 states in pertinent part: "The Director of Mental Health shall have charge of the administration of the Department of Mental Health as directed by the State Board of Mental Health and he shall be charged with the duty of carrying out the provisions of this Act. . ." It is clear from the above quoted statutory provisions that the Mental Health Board as created under this Title determines the use of any donation, bequest or grant of any property made to any particular institution under this Act. It is therefore clear that the liquidation of the note would have to be approved by the Mental Health Board and could be signed by the Director of Mental Health as one charged with the duty of carrying out the provisions of the Act and charged with the administration of the Department of Mental Health as directed by the Board.  It is, therefore, the opinion of the Attorney General that your question should be answered as follows: That under 43A O.S. 1 [43A-1] (1971) et seq, the Director of Mental Health with the approval of the Mental Health Board could sign an assignment for the Department of Mental Health and the State of Oklahoma as beneficiary pursuant to such bequest.  (Donald B. Nevard)